                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DELAWARE RIVER JOINT TOLL                           CIVIL ACTION
BRIDGE COMMISSION

                      v.                           NO. 19-2978

W. GERALD OLEKSIAK


                                             ORDER
        AND NOW, this 2nd day of August 2019, upon considering the Plaintiff's Motion for a

preliminary injunction (ECF Doc. No. 10), Defendant's Opposition (ECF Doc. No. 12),

Plaintiff's Reply (ECF Doc. No. 14), following a noticed preliminary injunction hearing during

which the parties agreed to present all evidence through affidavit and oral argument, relying

upon the parties' arguments and submitted evidence, for reasons in the accompanying

Memorandum, and upon finding:

        1.      Plaintiff established a likelihood of success as federal law grants it the exclusive

power to regulate its buildings consistent with its purposes under the Compact;

        2.      Plaintiff established irreparable harm absent injunctive relief in the ongoing

operations of its elevator and lack of money damages from the Defendant;

        3.      Balancing the equities favors enforcing the unambiguous Compact as written as

opposed to interpreting the Compact to craft alternative obligations upon the Plaintiff; and,

       4.       The public interest is served by the enforcement of the Compact agreed to by the

Commonwealth and New Jersey granting Plaintiff the exclusive authority to manage its

maintenance operations including the inspection and safety of its elevators without State

interference;
       IT is ORDERED Plaintiff's Motion for a preliminary injunction (ECF Doc. No. 10) is

GRANTED upon posting a $100.00 bond with the Clerk of the United States District Court,

enjoining Defendant from directing the Department of Labor & Industry from seeking to inspect

or approve the elevators in the Scudder Falls Bridge Maintenance/AET Building, or Scudder

Falls Administrative Building or from further impeding, interfering or delaying the Plaintiff's

contractors or subcontractors from immediately repairing and activating the elevator systems.




                                               2
